Citation Nr: 0629656	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  02-20 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


ISSUE

Entitlement to a rating in excess of 10 percent since June 1, 
2002, for residuals of a right knee medial meniscus tear.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1989 to May 
1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In a rating decision dated in December 2000 the veteran was 
granted service connection for a right knee disorder, rated 
as 10 percent disabling under Diagnostic Code 5260, effective 
September 29, 1999.  In December 2001 the veteran filed a 
notice of disagreement with that decision. 

In a May 2002 rating decision the RO granted the veteran a 
temporary total disability rating for the period April 29, 
2002, to June 1, 2002, based upon the veteran's need for 
convalescence after surgery on his service-connected right 
knee.  A 10 percent disability rating was assigned effective 
from June 1, 2002.

This matter was last before the Board in November 2004, at 
which time the Board denied the veteran's claim for higher or 
separate ratings in excess of 10 percent for the period 
September 29, 1999, to April 28, 2002.  Accordingly, the 
issue on appeal is whether the veteran is entitled to a 
rating in excess of 10 percent since June 1, 2002.  

The November 2004 Board decision also included a remand for 
further development, including according the veteran an 
examination of his right knee.  The report of this 
examination completed in January 2005 has been made a part of 
the record.


FINDINGS OF FACT

1.  The record contains no evidence that flexion of the 
veteran's right leg is limited to less than 45 degrees.

2.  Examination of the veteran's right knee on February 11, 
2003, revealed a 20 degree extensor lag.

3.  Examination on January 31, 2005, found right leg 
extension limited to 10 degrees. 

4.  The veteran does not have any recurrent subluxation or 
lateral instability of the right knee.

CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent under 
Diagnostic Code 5260 for right knee disability based on 
limitation of flexion have not been met since June 1, 2002.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.71a, Diagnostic Code 5260 (2005); VAOGCPREC 9-2004 (Sept. 
17, 2004).

2.  The criteria for a rating of 30 percent under Diagnostic 
Code 5261 for right knee disability based on limitation of 
extension are met for the period from February 11, 2003, 
until January 31, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5261 (2005); 
VAOGCPREC 9-2004 (Sept. 17, 2004).

3.  The criteria for a rating of 10 percent, but no higher, 
under Diagnostic Code 5261 for right knee disability based on 
limitation of extension are met for the period beginning 
January 31, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5261 (2005); VAOGCPREC 
9-2004 (Sept. 17, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  Disability ratings are based upon VA's 
Schedule for Rating Disabilities as set forth in 38 C.F.R. 
Part 4.  The percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity in civil occupations.  The disability must be viewed 
in relation to its history.  38 C.F.R. § 4.1.  A higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999). 

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2005).  However, for purposes of determining whether 
the appellant is entitled to separate ratings for different 
problems or residuals of an injury, such that separate 
evaluations do not violate the prohibition against 
pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).  See 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  

In evaluating a service-connected disability, VA must 
consider functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  With any form of arthritis, painful motion is an 
important factor of disability.  The facial expression, 
wincing, etc., on pressure or manipulation, should be 
carefully noted and definitely related to affected joints.  
The joints involved should be tested for pain on both active 
and passive motion, in weight-bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59. 

Limitation of flexion under Diagnostic Code 5260 is assigned 
a 10 percent evaluation when flexion is limited to 45 
degrees; 20 percent when flexion is limited to 30 degrees; 
and 30 percent evaluation when flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension under Diagnostic Code 5261 is 
assigned a 10 percent evaluation when extension is limited to 
10 degrees; 20 percent when extension is limited to 15 
degrees; 30 percent when extension is limited to 20 degrees; 
40 percent when extension is limited to 30 degrees; and 50 
percent when extension is limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

A disorder of the knee involving recurrent subluxation or 
lateral instability is given a rating of 30 percent for 
severe subluxation or lateral instability, 20 percent for 
moderate subluxation or lateral instability, and 10 percent 
for slight subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

In precedent opinions, VA's General Counsel has held that 
separate ratings may be assigned for X-ray findings of 
arthritis with limited or painful motion of the knee 
(Diagnostic Codes 5003-5010) and for instability of a knee 
(Diagnostic Code 5257).  See VAOGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997) and VAOGCPREC 9-98 (August 14, 1998).  

Also, in another precedent opinion, VA's General Counsel has 
held that separate ratings may be assigned for limitation of 
flexion and limitation of extension of the same joint.  See 
VAOGCPREC 9-2004 (Sept. 17, 2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Factual Background.  VA records show that the veteran 
underwent arthroscopic surgery on the right knee with a 
partial medial meniscectomy on April 29, 2002.
VA medical records compiled since June 1, 2002, contain the 
following remarks:

*	June 2002 (Orthopædic Clinic):  Follow-up from 04/29/02 
right knee arthroscopic surgery with right partial 
medial meniscectomy.  Second post-op visit.  [Veteran] 
states that he has been doing well and that his post-op 
pain has gradually decreased, but he has been having 
some trouble with the right knee.  His wife states that 
he has "still been 'babying.'"  Examination of the 
right knee showed incisions well healed, clean, dry and 
intact.  Mild tenderness to palpation on the medial 
portal.  No true medial or lateral joint line 
tenderness.  No true varus valgus or Lachman's 
instability.  Motor on his quadriceps was 4+/5, 
hamstrings 4+/5.

*	July 2002:  Status post partial medial meniscectomy - 2 
months ago.  States pain constant and just does not go 
away.  Referred to physical therapy for HEP with 
emphasis on quadriceps/hamstrings.  Physical therapist 
feels veteran may possibly need offloading brace to 
assist with pain.

*	August 2002:  C&P examination reflects that the veteran 
complained that he "still has pain and the pain is 
actually worse than before the surgery."  He also 
complained of swelling, and said that the knee continues 
to lock up; feeling like it might give way.  The 
examiner observed that the veteran walked, assisted by a 
cane, with a marked limp on the right side, but noted 
that the veteran was able to walk on his heels and toes 
without any loss of balance.  The examiner also 
commented that the veteran's demeanor did not reveal any 
increased pain.  Physical examination revealed no 
tenderness or swelling, and no muscle atrophy.  
Objective testing revealed active range of motion of 0-
100 degrees, and 0-110 degrees passively.  No true 
medial or lateral joint line tenderness was noted.  
Varus/valgus stress testing revealed no instability, and 
Drawer sign and Lachman's test were negative.  Strength 
on the right side was good for knee flexion/extension.  
No crepitations were noted during passive range of 
motion.

*	February 11, 2003 (Orthopædic Clinic):  Still has medial 
knee pain, stiffness, and lack of confidence in the 
knee.  Has not received adequate therapy.  Does not seem 
to be able to accomplish this on his own.  Still using a 
cane.  Range of motion is from a 20 degree extensor lag.  
There is no flexion contracture.  He flexes to 115.  
There is exquisite medial joint line tenderness.  No 
lateral joint line tenderness.  No instability.  
Provocative testing for meniscal pathology not possible.

*	February 28, 2003:  Chief complaint of chronic right 
knee pain in the last nine months.  Status post right 
knee surgery a year ago.  The right knee flexion and 
extension about 90 to 45 degrees.  Tenderness positive.  
Lower extremity, motor within normal limits.  Sensory, 
decreased in right toes.

*	February 28, 2003 (Physical Therapy):  Diagnosis right 
knee pain.  Referred to physical therapy for knee 
exercises.  Complains of pain and stiffness right knee.  
Pain increased with squatting and work.  Pain decreased 
with medications and rest.  Veteran ambulated to clinic 
with cane.  Observable limp right lower extremity.  
Active range of motion right knee limited 15 to 45 
degrees.  Strength limited due to right knee pain.  
Veteran in need of off-loading brace for right knee.

*	March 17, 2003:  Veteran to pain clinic for a follow up.  
Ambulatory with cane.  Complained of severe right leg 
pain.  States "I need some relief, I'm in severe 
pain."

*	March 26, 2003:  Follow-up visit, chronic right knee 
pain.  Wants to try acupuncture treatment to the right 
knee.

*	April 16, 2003:  Was last seen three weeks ago for 
acupuncture treatment to the right knee, which he 
described did not help very much.

*	September 2003:  Right knee range of motion is 0-90 
degrees.  Motor within normal limits.  Sensory decreased 
in the right toes.

*	July 2004:  Right knee flexion and extension about 90 to 
45 degrees.  Tenderness positive.  Lower extremity, 
motor within normal limits.  Sensory decreased in right 
toes.

In January 2005 the veteran underwent another C&P 
examination.  During the examination the veteran complained 
of right knee pain, and of an occasional catching sensation 
with extension; however, he reported that he is able to go 
about his activities of daily living.  The examiner noted the 
veteran walked with an antalgic gait.  Objective testing 
revealed considerable atrophy of the right quadriceps muscle, 
and tenderness over the medial joint line.  According to the 
examiner, the veteran's quadriceps atrophy indicates weakness 
and fatigability, however, the veteran "has no 
incoordination and he has no loss of motion."  Lachman's 
test and drawer signs were also negative.  Varus and valgus 
stress testing was stable "in 10 degrees and 30 degrees of 
flexion."  Flexion was to 70 degrees.  The veteran lacked 
the last 10 degrees of extension.  

X-rays taken pursuant to this examination revealed that the 
articular cartilage in the medial compartment of the right 
knee was slightly narrower than that in the lateral, but is 
still well within the normal range.  No other abnormalities 
were detected.

Physical examination revealed no swelling, effusion, synovial 
thickening, retropatellar crepitation, or patellar 
instability.  According to the examiner, "if the veteran's 
pain and limitation of motion were due to synovial 
irritation, he would have some swelling or synovial 
thickening, which he lacks."  The examiner added that "x-
rays appear normal and give no explanation for the pain which 
[the veteran] complains in his history or physical 
examination."  The examiner went on to state that he was 
"unable to estimate the range of motion, amount of pain or 
functional capacity during a flare-up without resolving [sic] 
to pure speculation."

Analysis.  During his September 2002 RO hearing the veteran 
testified that his right knee disorder has been more severely 
disabling since undergoing surgery in April 2002.  Medical 
evidence compiled since June 1, 2002, shows limitation of 
right leg flexion; however, the record contains no evidence 
of leg flexion limited to less than 45 degrees.  Accordingly, 
a rating in excess of 10 percent under Diagnostic Code 5260 
since June 1, 2002, is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260.

With regard to extension of the right leg, range of motion 
testing performed during a February 11, 2003, VA Orthopædic 
Clinic visit found an extensor lag of 20 degrees.  However, a 
C&P examination done in January 2005 advises that the veteran 
at that time lacked only the last 10 degrees of extension.  
Based on these findings, a rating of 30 percent under 
Diagnostic Code 5261 is warranted beginning February 11, 
2003, until January 31, 2005, when a rating of 10 percent is 
appropriate.  Fenderson, 12 Vet. App. 119, 126.  

In assigning these rating based upon limitation of motion, 
the Board has carefully considered the veteran's complaints 
of right knee pain.  Objective medical testing shows no 
evidence of swelling, effusion, or synovial thickening.  X-
rays taken in January 2005 are also normal, and arthroscopic 
portals are well healed.  Thus, the rating assigned on the 
basis of limitation of motion contemplate the complaints of 
pain and the functional limitations caused by such 
complaints.  The currently assigned ratings for right knee 
disability take into account any additional range of motion 
loss from pain, weakened movement, excess fatigability, and 
incoordination of that joint.  Hence, an increased 
evaluation, based on pain or functional loss alone, is not 
warranted.  The claimant is not entitled to additional 
compensation under the provisions of 38 C.F.R. § 4.40, § 4.45 
and § 4.59.

Although the veteran complains of feeling as if his right 
knee is giving way, the record contains no objective evidence 
of any lateral instability.  In the absence of any distinct 
disability manifestations, the Board finds no basis for a 
separate rating for knee impairment under Diagnostic 
Code 5257.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board further finds no probative evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to the right knee disorder that would take the 
veteran's case so outside the norm as to warrant an 
extraschedular rating.  The case does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Therefore, referral by the RO to the Director of 
VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996). 

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Letters from the RO dated in July 2002 and December 
2004 essentially satisfied the duty to notify provisions.  VA 
treatment records have been obtained and made a part of the 
file.  In addition, the veteran has been accorded multiple VA 
examinations for disability evaluation purposes.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  


ORDER

A rating in excess of 10 percent under Diagnostic Code 5260 
for right knee disability based on limitation of flexion is 
denied for the period since June 1, 2002.

A rating of 30 percent under Diagnostic Code 5261 for right 
knee disability based on limitation of extension is granted 
for the period from February 11, 2003, until January 31, 
2005.

A rating of 10 percent under Diagnostic Code 5261 for right 
knee disability based on limitation of extension is granted 
for the period beginning January 31, 2005.


____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


